Citation Nr: 1009869	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special home adaptation grant and specially 
adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1975 and from September 1978 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran requested and was scheduled for a video hearing 
before the Board in January 2010.  The Veteran failed to 
appear and has not requested that the hearing be rescheduled.  
See 38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

The Veteran requested to withdraw his appeal in a February 
2010 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal 
concerning the issue of entitlement to specially adapted 
housing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At 
any time before the Board promulgates a decision, an 
appellant, or an appellant's authorized representative, may 
withdraw a substantive appeal as to any or all issues either 
on the record at a hearing or in writing.  38 C.F.R. § 
20.204.

Here, the Veteran withdrew his substantive appeal concerning 
the claim of entitlement to specially adapted housing in a 
February 2010 written statement in accordance with 38 C.F.R. 
§ 20.204(a) and (b).  As such, there remain no allegations of 
specific error of fact or law for appellate consideration 
regarding such claim, and the Board has no jurisdiction to 
review this appeal.  Therefore, the appeal is dismissed 
without prejudice.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.


ORDER

The appeal of the issues of entitlement to a special home 
adaptation grant and specially adapted housing is dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


